Mr. Justice Phillips delivered the opinion of the court: Under the evidence there is no equity with appellants. The conveyance sought to- be set aside was the transfer of property to pay debts for which the grantor was liable. Process of law would have effected a transfer from the grantor, by which he and the appellants would have lost the land. The evidence as to the mental capacity of the grantor at the time of the execution of the deed was taken before the court as oral evidence, and is conflicting, but we are of opinion it preponderates to sustain this decree. The rule is, in chancery cases, where the evidence is conflicting and witnesses are heard in open court, the same necessity exists as when there has been a trial by jury that the error in the findings of fact shall be clear and palpable to authorize a reversal. Coari v. Olsen, 91 Ill. 273; Johnson v. Johnson, 125 id. 510 ; Rackley v. Rackley, 151 id. 332. The decree is affirmed. Decree affirmed.